EXHIBIT 10(cc)

 

AGREEMENT FOR RELEASE AND WAIVER OF CLAIMS

Between

HANDLEMAN COMPANY AND ROBERT SAUSA

 

THIS AGREEMENT FOR RELEASE AND WAIVER OF CLAIMS (“Agreement”) is entered into as
of this 1st day of January 2005, by and between Handleman Company (“Handleman”)
and Robert Sausa (“Sausa”). The parties agree:

 

1. Sausa’s employment with Handleman terminated on December 31, 2004 (the
“Termination Date”) as a result of his voluntary resignation with the consent of
Handleman.

 

  a. As a result of the voluntary resignation with the consent of Handleman:

 

  i. Commencing January 1, 2005, Sausa shall be paid biweekly payments of
$10,000.00 (less deductions for local, state and federal taxes and as otherwise
required by law and/or authorized by Sausa), through September 30, 2005.

 

  ii. In June of 2005, Sausa will receive a bonus equivalent to that he would
have received under Handleman’s Management Incentive Plan, based on results for
fiscal 2005 and his Target Incentive Award Percentage, which was established at
40%, in accordance with the plan terms as if Sausa were employed and working for
all the months of the applicable fiscal period. Sausa’s annual salary as of
September of 2004 will be used in the calculation of the bonus. The Corporate
measure that is applied to calculate the bonus will be the same that is applied
to all other plan participants in his classification. The Strategic Scorecard
Objectives related to Sausa’s bonus calculation under the plan will be awarded
at the Target level. Handleman will provide Sausa a completed award calculation
worksheet at the time of payment. This bonus will be paid in a lump sum payment
at the end of the Plan’s fiscal year.

 

  iii. Sausa will be eligible to receive the equivalent of his Performance Share
payout in June 2005, based on free cash flow results for fiscal years 2003
through 2005, as if Sausa were employed and working for all the months of the
applicable fiscal year in accordance with the plan terms. The share payout will
not be pro-rated for months not worked.

 

  iv. Handleman shall pay on Sausa’s behalf any premium applicable to the
continuation of Sausa’s family’s health benefit coverage under COBRA, through
September 30, 2005.

 

  v. Commencing January 1, 2005, Sausa shall be paid an automobile allowance of
$831.00 per month for three (3) months.

 

Page 1 of 6

CONFIDENTIAL



--------------------------------------------------------------------------------

HANDLEMAN/SAUSA AGREEMENT

 

  vi. Sausa will be eligible to continue to receive the services of AYCO
financial planning until his 2004 income taxes are filed or April 30, 2005,
whichever comes first. After the earlier of the date of filing or April 30,
2005, deductions for this service will not be taken from Sausa’s severance.

 

  vii. Sausa will be provided, at Handleman’s expense, three (3) months of
outplacement services as arranged by Handleman. If after three (3) months, Sausa
has not secured employment and continues to make use of the outplacement
services, Handleman will continue the outplacement service for up to three (3)
additional months.

 

  viii. Sausa shall be paid his accrued and unused vacation as of December 31,
2004, which equates to 108 hours of pay. Additionally, Sausa shall be paid for
the vacation hours he would have become eligible for in 2005, which equates to
120 hours of pay. Payment of this vacation pay will be made within 5 business
days following the expiration of the revocation period in paragraph 9(c).

 

  ix. In response to inquiries for employment reference, Stephen Strome will
execute a letter on Handleman letterhead in the form attached as Exhibit A.

 

  b. Sausa’s employment was voluntarily terminated with Handleman’s consent and
for the purposes of all benefits plans or agreements in which Sausa was a
participant, he shall be considered to have voluntary resigned with Handleman’s
consent.

 

  c. Except as specifically provided in subparagraphs (a) and (b) above, and
except for those benefits in which he is vested, including, but not limited to,
the Handleman Company 1998 and 2001 Stock Option and Incentive Plan and Stock
Option Agreements dated December 6, 1999, June 14, 2000, June 13, 2001, June 4,
2002 and June 10, 2003, the Handleman Company Pension Plan, the Supplemental
Executive Retirement Plan, the Handleman Company Salary Deferral and Stock Plan,
and Company sponsored 401-k Plan, Sausa shall receive no pay or benefits and
shall for no purpose be considered an employee of Handleman after December 31,
2004.

 

2.

In return for the consideration set forth above, which Sausa acknowledges as
being adequate, Sausa hereby unconditionally releases Handleman and all
Handleman’s parent, subsidiaries, divisions, as well as all employees, agents,
officers, directors, successors and assigns of each (collectively referred to
herein as “Releasees”) from, and hereby waives, ANY AND ALL causes of action,
claims and demands that Sausa ever had or now has against any of them, including
but not limited to any and all claims relating to Sausa’s employment with
Handleman and the termination of such employment (including severance pay,
vacation pay, and all other forms of pay and benefits), and specifically
including any and all claims arising under or in connection with the Age
Discrimination in Employment Act of 1967 and 1990; the Civil Rights Act of 1991;
Title VII of the Civil Rights Act of 1964; the Americans with

 

Page 2 of 6

CONFIDENTIAL



--------------------------------------------------------------------------------

HANDLEMAN/SAUSA AGREEMENT

 

 

Disabilities Act; the Elliott-Larsen Civil Rights Act; the Michigan Persons With
Disabilities Civil Rights Act; the Michigan Whistleblowers Act; fair employment
practice laws of the State of Michigan; any amendments to such statutes; all
other federal, state or local laws; the common law of the State of Michigan and
any actions based upon tort, breach of contract, and defamation. Sausa
understands and agrees that this is a total and complete release and waiver by
Sausa of all claims that Sausa has against Releasees as of the date Sausa
executes this Agreement, whether known or not known by Sausa at that time,
except for those benefits set forth above in 1(a) and (b) and Sausa’s vested
benefits, including those set forth in paragraph 1(c).

 

3. By entering into this Agreement, Handleman admits no wrongdoing in any
respect in its treatment of Sausa.

 

4. Sausa agrees he will not disclose the existence or any of the terms of this
Agreement to any other person except his counsel and immediate family, tax
advisor, any prospective employer or any new employer. Sausa further agrees he
will not disclose to any other person, or himself, use any trade secret or
confidential information (as defined below) of Handleman.

 

5. Sausa shall not at any time, on or after the date of this Agreement,
disseminate, disclose, use, communicate or otherwise appropriate, either
directly or indirectly, through any individual, person or entity, any
Confidential Information and Sausa shall retain all such information in trust in
a fiduciary capacity for the sole use and benefit of Handleman. Sausa
acknowledges that the Confidential Information is valuable, special, proprietary
and unique to Handleman, that Handleman’s business depends on such Confidential
Information, and that Handleman wished to protect such Confidential Information
by keeping it secret and for the sole use and benefit of Handleman. Sausa shall
take all steps necessary and all steps reasonably requested by Handleman to
ensure that all such Confidential Information is kept secret and confidential
for the sole use and benefit of Handleman. All records and other materials
pertaining to the Confidential Information, whether or not developed by Sausa,
shall be and remain the exclusive property of Handleman. Sausa has delivered to
Handleman all materials concerning any Confidential Information and all copies
of such materials and any other materials of Handleman that are in Sausa’s
possession or under Sausa’s control and Sausa shall not make or retain any
copies or extracts of such materials.

 

For purposes of this Agreement, Confidential Information means and includes all
information known or used by Handleman in Handleman’s business and/or developed
by or for Handleman by any person, including Sausa, which is not otherwise
explicitly, consciously, properly, legally and generally known in any industry
in which Handleman is or may become engaged. Confidential information does not
include general skills and general knowledge of any industry obtained by reason
of Sausa’s association with Handleman.

 

Confidential Information specifically includes, but is not limited to, such
information concerning plans, marketing, sales and inventory methods, materials,
processes, procedures, devices used by Handleman, business forms, prices,
suppliers, retail merchants with which Handleman deals, organizations or other
entities or persons associated with such retail

 

Page 3 of 6

CONFIDENTIAL



--------------------------------------------------------------------------------

HANDLEMAN/SAUSA AGREEMENT

 

 

merchants, contractors, representatives and customers of Handleman, plans for
the development of new products and services and expansion into new areas or
markets, internal operations and any variations, purchasing policies, bidding
practices or procedures, pricing policies, customer identities and lists, trade
secrets, proprietary or confidential information of any type, together with all
written, graphic and other materials relating to all or any part of the same.

 

6. Prior to one (1) year from the date of this Agreement, Sausa shall not,
directly or indirectly, himself or through or for any person or entity wherever
located:

 

  a. Solicit, attempt to hire or hire any person who is then employed by, is a
consultant to, or is an agent of, Handleman or who was within the prior four
months employed by, a consultant to, or an agent of, Handleman.

 

  b. Encourage, induce or attempt to induce, or aid, assist or abet any other
party or person in encouraging, inducing or attempting to induce, any such
employee, consultant or agent to alter or to terminate his/her employment,
consultation or agency with Handleman.

 

  c. Anywhere Handleman does business, solicit any Handleman Customer (as
defined below) to supply products or perform services of a similar nature to
those products provided or services performed by Handleman. For purposes of this
Paragraph, the term “Handleman Customer” means any person or entity with whom
Sausa has been involved or in contact with since becoming employed by Handleman,
directly or indirectly, and to or for whom Handleman since such date (i)
provided products or performed services, or entered into an Agreement for the
providing of products or performances of services, or (ii) submitted a bid for,
or otherwise negotiated for, the providing of products or the performing of
services.

 

7. Prior to one (1) year from the date of this Agreement, Sausa shall not either
directly or indirectly, himself or through or for any individual, person or
entity wherever located:

 

  a. Engage in any activities, perform any services or conduct any businesses
that are competitive with any business of Handleman, or

 

  b. Be engaged by, employed by, consult with, own any capital stock of, or have
any financial interest of any kind in, any individual, person or entity wherever
located, which conducts a business that is competitive with any business of
Handleman during the term of this Agreement. Notwithstanding the foregoing,
Sausa may own, for investment purposes only, up to five percent (5%) of the
stock of any publicly traded entity whose stock is either listed on a national
stock exchange or on the NASDAQ National Market System (if Sausa is not
otherwise affiliated with such entity).

 

Page 4 of 6

CONFIDENTIAL



--------------------------------------------------------------------------------

HANDLEMAN/SAUSA AGREEMENT

 

Anything to the contrary herein notwithstanding, Sausa shall not be precluded
from becoming employed by or otherwise performing services for an entity engaged
in the business of music distribution, so long as said entity is not competitive
with any business of Handleman. If any such entity becomes competitive to
Handleman (but not if Handleman becomes competitive with such entity) prior to
one (1) year from the date of this Agreement, Sausa shall immediately notify
Handleman in writing that the entity has become competitive and Sausa shall also
confirm in said writing that he will not in any manner, directly participate in
or contribute to any activities of said entity that are competitive with
Handleman.

 

8. Sausa acknowledges and agrees that the covenants and undertakings contained
in this Agreement relate to matters that are of special, unique and
extraordinary character and that a violation of any of the terms of this
Agreement will cause irreparable injury to Handleman and Handleman’s business,
and that the amount of such injury will be difficult, if not impossible, to
estimate or determine and cannot be adequately compensated by monetary damages.
Therefore, Sausa acknowledges that Handleman shall be entitled, in addition to
all other rights and remedies available under applicable law, to an injunction,
restraining order or other equitable relief from any court of competent
jurisdiction, restraining any violation or threatened violation of any such
terms by Sausa and by such other persons as the court shall order.

 

9. Sausa also acknowledges and understands that:

 

  a. He has been encouraged to consult an attorney prior to signing this
Agreement.

 

  b. He has been given twenty-one (21) days to consider and sign this Agreement;
and

 

  c. He may revoke this Agreement within seven (7) days of signing it (the
“Revocation Period”), provided that he does so in writing and sends notice of
his revocation to Handleman via facsimile transmission on or before the
expiration of the Revocation Period.

 

  d. This Agreement will not become enforceable until the Revocation Period has
expired.

 

10. This Agreement is freely and voluntarily entered into by Sausa without any
duress or coercion and after Sausa has had an opportunity to consult with
counsel and has carefully and completely read all of the terms and provisions of
this Agreement.

 

11. This Agreement constitutes the entire agreement between the parties on the
subjects hereof, supersedes any prior agreements between the parties except as
referred to or incorporated in this Agreement and cannot be amended except in
writing executed by both parties.

 

Page 5 of 6

CONFIDENTIAL



--------------------------------------------------------------------------------

HANDLEMAN/SAUSA AGREEMENT

 

THIS IS AN AGREEMENT FOR RELEASE AND WAIVER OF CLAIMS INCLUDING BUT NOT LIMITED
TO ANY CLAIMS PRESENTLY EXISTING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.

 

Handleman Company By:   Mark Albrecht Its:   Senior VP-Human Resources & Organ.
Dev. Date:   February 2, 2005

 

/s/ Robert Sausa Robert Sausa DATE:   January 27, 2005

 

Page 6 of 6

CONFIDENTIAL